Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


 CMR Construction & Roofing of Austin,                 Appeal from the 201st District Court of
 Inc., Appellant                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                       10-000937).       Memorandum Opinion
 No. 06-19-00006-CV         v.                         delivered by Justice Stevens, Chief Justice
                                                       Morriss and Justice Burgess participating.
 Larry Elliott, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, CMR Construction & Roofing of Austin, Inc., pay all
costs of this appeal.




                                                      RENDERED MAY 29, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk